***********
Based upon information contained in I.C. File LH-0351 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Todd Blanchard, was a full-time firefighter with the Eastern Wake Fire Department, at the time of his death on 15 July 2005.
2. Decedent's death occurred in the course and scope of his employment as follows: On 14 July 2005 between 12:00 and 1:00 a.m., decedent was called to the scene of a tree fire resulting from a lightening strike. After the fire was extinguished, decedent and another fire fighter were inspecting the tree for damage when a limb broke off the tree and struck decedent. Decedent was taken to Wake Med Emergency and was pronounced dead as a result of blunt force trauma at 2:20 a.m.
3. Decedent is divorced, with two minor children, Jessika Lin Blanchard, born 15 June 1997, and Ryan Marie Blanchard, born 6 April 2000.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was a full time fire fighter with the Eastern Wake Fire Department, as defined in N.C. Gen. Stat. § 143-166.2(d), at the time of his death on 14 July 2005.
2. Decedent's death occurred while performing his official duties, as defined by N.C. Gen. Stat. § 143-166.2.
3. Decedent is survived by two minor children, Jessika Lin Blanchard and Ryan Marie Blanchard, who are eligible for the award of death benefits under N.C. Gen. Stat. § 143-166.1 et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Jessika Lin Blanchard and Ryan Marie Blanchard as the qualified surviving children of Todd Blanchard payable as follows: the sum of $20,000.00 shall be divided equally and paid immediately to Jessika Lin Blanchard and Ryan Marie Blanchard. Thereafter, the sum of $10,000.00 shall be divided equally and paid annually to Jessika Lin Blanchard and Ryan Marie Blanchard until such time as the balance of all payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq. If Jessika Lin Blanchard and/or Ryan Marie Blanchard become ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the 16th day of August, 2005.
                                  S/_____________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
  S/_____________ THOMAS J. BOLCH COMMISSIONER